      Case 1:20-mj-04049-LMR Document 3 Entered on FLSD Docket 11/20/2020 Page 1 of 1

                                           M IN UTE O RDER                                                         Page2
                                M agistrate Judge Lisette M .Reid
                   AtkinsBuildingCourthouse-9thFloor                              Date:11/19/2020 Time:1:30p.m.
Defendant: M atthew Erausquin                J#: 18078-509     Case #: 20-4049-M J-REID SEALED
AUSA:          c             40:l1Z                      Attorney:
violation:E/D/VA ARR/COMP/SeXTraffickingMinors               surr/ArrestDate:11/19/2020                  YOB:1975

Proceeding: InitialAppearance                                       G A Appt:
Bond/PTD Held:C Yes C No              Recomm ended Bond:
Bond Setat:                                                         Co-signed by:
 Ul
 r surrenderand/ordonotobtainpassports/traveldocs                        Language:                  /%%W
      ReporttopTsas directed/or       xzsaweek/monthby                    Disposition:
      phone:      x'saweek/monthinperson                                   -                         -           g4    >
 n Random urinetestingbyPretrial                                              >
 r services
   Treatmentasdeemednecessaw                                              -                                  m
 Nr   Refrainfrom excessiveuseofalcohol                                                   t.
 Nr   Participateinmentalhealthassessment&treatment
 Nr   Maintainorseekfulltimeemployment/education
                         -
                                                                          -e</            # T ..           V
 Nr   Nocontactwithvictims/witnessesexceptthrough counsel
                                       ,
                                                                                    'W          .
                                                                                                                 DA
 RC   Nofirearms                                                                            *
 Nr   Nottoencumberproperty                                               -
 Nr   Maynotvisittransportationestablishments                                            zzyw o
      H                                                                         .        & u n -xc'
                                                                                                  -- rr axe,e.4
       omeConfinement/ElectronicMonitoringand/or                                            '
      Curfew            pm to              am ,paid by
      A lowances:Medi  calneeds,courtappearances,attorneyvi
      religious,em ploym ent
                                                          si
                                                           ts, * #                          W            -            -G
Nr Travelextendedto:                                                          yjmefromtodayto                  excluded
Rr other:                                                                     fromspeedyTrialclock
NEXT COURT APPEARANCE   oate:              Tim e:          Judge:                              Place:
ReportRE Counsel'
PTD BondHearing:             l1               l'
                                               -3(.)                                                           -
Prelim/Arraignor emova'
Status Conference RE:
D.A.R. l4 :lq '
              -&V                                               Timeincourt: /V
                                  s/Lisette M .Reid                                        M agistrateJudge
